Title: To George Washington from Jeremiah Olney, 29 August 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sr
                     Camp Dobbs Ferry 29th Augt 1782
                  
                  I have the Honor to address your Excellency on the Subject of a Mrs Levingate who Came In the Vicinity of this post last Evening—She is possess’d of a pass from the Commandant of New York to go to amboy; & Return, & one from Head Quarters to pass to Hackinsack (both which are inclos’d) yet I have thought it my Duty to detain & Send her to Head Quarters, as She has voluntarily Discover’d Some matters of moment, of which the Inclosed Examination Taken before Capt. Hughes & Lt Pratt will inform your Excellency—as to the Two Women She mentions being out as Spy’s from N. York I Shall Take every possible measure to Detect should they pass this Way—Some part of her Examination is off Such an Extraordinary and alarming Nature that I dare not beleeve it, but as She Solemly declares it to be Sacred—I Should be Wanting in my duty did I not Communicate it to your Excellency—& if I have acted improperly on the ocasion, it is owing Intirely to a Great desire I have to avoid & prevent any Injury happening to the Service & Cause of my Country—Capt. Hughes will have the Honor to Deliver this & will be able to Give your Excellency Every other information he has obtain’d from Mrs Levengate on the foremention’d Subject.  I have the Honor to be with Great Esteem Your Excellency’s very Obedt Devoted Sert
                  
                     Jereh Olney Lt Colo. Comd. D. Ferry
                     
                  
                Enclosure
                                    
                     
                         29 August 1782
                     
                     Examination of Mrs Elizabeth Levengate, Before Capt. Hughes & Lt Pratt—By order of Lieut. Colo. Comdt Olney—Taken at Dobb’s Ferry this 29th August 1782.
                     Questn  What do you know with respect to Mrs Anderson & Mrs Peack who came out as Spies—from New York.
                     Answer  My Husband, William Levengate—Lieut. in the 40th British Regimt was present when the Above nam’d Mrs Anderson & Mrs Peack Recd their passes to come out—and their directions were to go to the post at Dobbs Ferry, On their Arrival at that place, they were to apply to an inhabitant in the Neighbourhood, for further instruction—The name of this inhabitant (who was by agreement to keep them Secreted, Such time as might be found necessary) my husband knew at the time the pass’s were given, but could not recollect when I came away, I therefore cannot tell.
                     Questn  Are you knowing (by any information you might have Recd from your husband, previous to your leaving N. york, or from your own knowledge) whither or not the Above mentiond persons had directions to go further then Dobbs Ferry.
                     Answer  Their orders were to proceed from thence to Kings Ferry, where it was expected, they woud meet with General McDougall—As the last letters Recd from him by Genl Grant, was dated at that place.
                     Questn  What do you know with regard to the business of the Persons before mention’d.
                     Answer  They were to get every possible inteligence from Genl McDougall &c. and expected to Receive Letters of importance from him, to Sir Guy Carleton.
                     Questn  Have you any knowledge of the letters that have passd from General McDougall to Genl Grant.
                     Answer  I have seen one letter recd by Genl Grant—& read its contents, the Subject of Which, was the Situation & condition of the Army of the United States its Strength & the Operations that was expected woud take place in the course of the Campaign—That the Army woud Encamp at the white plains—And further, that his Excellency General Washington had lately, had a conferrance with the Commanding General of the French Army—and from Appearances & circumstances, it was thought that some plan wou’d be fix’d upon, for an Attack upon New York & its dependances.
                     The Above deposition—I declare & Affirm to be just & true.
                     
                        Elisabeth Levengate
                     
                  
                  
               